Title: From Benjamin Franklin to Jean-Daniel Schweighauser, 24 June 1780
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir
Passy, June 24. 1780.
I last Night received your respected Letter of the 20th. Instant; inclosing one from Capt. Landais to which the Within is an Answer sent open for your Perusal. I should make no Objection to your Supplying the Alliance with such Provisions as might be necessary for the present Subsistance of the People that are on board her, many of whom are exchanged Prisoners, honest and good Men who ought not to suffer famine for the folly of that Gentleman: But the king having given Orders for paying all the necessary Charges of that Ship during her present Rélache at L’Orient, I do not see why the Application has been made to you, unless the Provisions furnished ever since her Arrival there have been lately Stopt, which I have not heard; because this is unnecessarily bringing a present Expence upon me, which I am ill provided to bear, besides commencing a new Account of Disbursements in another House, that will rather tend to confuse the affair, and answer no good Purpose, I Shall therefore write by this Post to L’Orient, requesting that if the Provisions have been stopt on Acct. of Capt. Landais Misconduct, they may nevertheless be continued, for the sake of the Poor People.
With regard to the Goods in the Arsenal it has long been my desire that they Should be Shipt to America. If it was not before ordered, I now request you would take the first good Opportunity of doing it. The old Iron I must leave to your Judgment, and as you think it better to dispose of it, the Charge of transporting it being more than it is worth, I desire you will sell it as well as you can.
Your other Letters I will fully answer in a few Days. I have constantly paid your Drafts; and have the honour to be, Sir.
M. Schweighauser.
